EXHIBIT 10.2

CITRIX SYSTEMS, INC.

SECOND AMENDED AND RESTATED

1995 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

1. PURPOSE. This Non-Qualified Stock Option Plan, to be known as the Second
Amended and Restated 1995 Non-Employee Director Stock Option Plan (hereinafter,
this “Plan”), is effective as of January 1, 2002 and is intended to promote the
interests of Citrix Systems, Inc. (hereinafter, the Company”) by providing an
inducement to obtain and retain the services of qualified persons who are not
employees or officers of the Company to serve as members of its Board of
Directors (the “Board”).

2. AVAILABLE SHARES. The total number of shares of Common Stock, par value
$0.001 per share, of the Company (the “Common Stock”) for which options may be
granted under this Plan shall not exceed 3,600,000 shares (reflecting all
adjustments under Section 10 of the Plan through January 31, 2002), subject to
further adjustment in accordance with paragraph 10 of this Plan. Shares subject
to this Plan are uthorized but unissued shares or shares that were once issued
and subsequently reacquired by the Company. If any options granted under this
Plan are surrendered before exercise or lapse without exercise, in whole or in
part, the shares reserved therefor shall continue to be available under this
Plan.

3. ADMINISTRATION. This Plan shall be administered by the Board or by a
committee appointed by the Board (the “Committee”). In the event the Board fails
to appoint or refrains from appointing a Committee, the Board shall have all
power and authority to administer this Plan. In such event, the word “Committee”
wherever used herein shall be deemed to mean the Board. The Committee shall,
subject to the provisions of the Plan, have the power to construe this Plan, to
determine all questions hereunder, and to adopt and amend such rules and
regulations for the administration of this Plan as it may deem desirable. No
member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to this Plan or any option granted
under it.

4. AUTOMATIC GRANT OF OPTIONS. Subject to the availability of shares under this
Plan,

(a) each person who first becomes a member of the Board after the effective date
of an initial public offering of the Company’s Common Stock and who is not an
employee or officer of the Company (a “Non-Employee Director”) shall be
automatically granted on the date such person becomes a member of the Board (the
“Initial Grant Date”), without further action by the Board, an option to
purchase 60,000 shares of the Common Stock (reflecting all adjustments under
Section 10 of the Plan through January 31, 2002) (the “Initial Grant”), and

(b) each person who is a Non-Employee Director on the date of the Company’s
Annual Meeting of Stockholders (during the term of this Plan) shall be
automatically granted on the first day of the month immediately following such
Annual Meeting of Stockholders (the “Annual Grant Date”) an option to



--------------------------------------------------------------------------------

2

 

purchase 20,000 shares of Common Stock (reflecting all adjustments under
Section 10 of the Plan through January 31, 2002) (each, an “Annual Grant”);
PROVIDED, HOWEVER:

(i) that solely with respect to the Annual Grants following the Company’s 2002
Annual Meeting of Stockholders, to equitably adjust calendar year 2002 grants,
each 2002 Annual Grant shall be increased or decreased, depending on whether the
anniversary of an incumbent Non-Employee Director’s grant pursuant to
Section 4(a) of the Amended and Restated 1995 Non-Employee Director Stock Option
Plan (each an “Old Initial Grant Date”) precedes or follows the 2002 Annual
Grant Date, as the case may be, by a number as is obtained by multiplying 55 by
the number of days that the anniversary in 2002 of the Old Initial Grant Date
precedes or follows the 2002 Annual Grant Date (for avoidance of doubt, the
Annual Grant on the 2002 Annual Grant Date shall constitute all stock option
grants to which any Non-Employee Director may otherwise be entitled under the
Plan in 2002); and

(ii) that no Annual Grant shall be granted to any Non-Employee Director in the
same calendar year that such person received his or her Initial Grant.

The options to be granted under this paragraph 4 shall be the only options ever
to be granted at any time to such member under this Plan.

5. OPTION PRICE. The purchase price of the stock covered by an option granted
pursuant to this Plan shall be 100% of the fair market value of such shares on
the day the option is granted. The option price will be subject to adjustment in
accordance with the provisions of paragraph 10 of this Plan. For purposes of
this Plan, if, at the time an option is granted under the Plan, the Company’s
Common Stock is publicly traded, “fair market value” shall be determined as of
the date of grant or, if the prices or quotes discussed in this sentence are
unavailable for such date, the last business day for which the prices or quotes
discussed in this sentence are available prior to the date such option is
granted and shall mean (i) the average (on that date) of the high and low prices
of the Common Stock on the principal national securities exchange on which the
Common Stock is traded, if the Common Stock is then traded on a national
securities exchange; or (ii) the last reported sale price (on that date) of the
Common Stock on the Nasdaq Stock Market, if the Common Stock is not then traded
on a national securities exchange; or (iii) the closing bid price (or average of
bid prices) last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not reported on the Nasdaq
Stock Market. However, if the Common Stock is not publicly traded at the time an
option is granted under the Plan, “fair market value” shall be deemed to be the
fair value of the Common Stock as determined by the Committee after taking into
consideration all factors which it deems appropriate, including, without
limitation, recent sale and offer prices of the Common Stock in private
transactions negotiated at arm’s length.

6. PERIOD OF OPTION. Unless sooner terminated in accordance with the provisions
of paragraph 8 of this Plan, an option granted hereunder shall expire on the
date which is ten (10) years after the date of grant of the option.



--------------------------------------------------------------------------------

3

 

7. VESTING OF SHARES AND NON-TRANSFERABILITY OF OPTIONS. Options granted under
this Plan shall not be exercisable until they become vested.

(a) VESTING OF SHARES

(i) Options granted under Section 4(a) of this Plan shall vest in the optionee
and thus become exercisable as follows, provided that the optionee has
continuously served as a member of the Board through such vesting date:

 

Percentage of Option

Shares for which

Option Will be Exercisable

  

Date of Vesting

0%

  

Less than one year from the date of grant

33% (1/3)

  

One year from the date of grant

an additional 2.8%

  

Monthly thereafter, until fully exercisable

(ii) Options granted under Section 4(b) of this Plan shall vest in the optionee
and thus become exercisable at a rate of 8.33% per month until fully
exercisable, provided that the optionee has continuously served as a member of
the Board through such vesting date.

The number of shares as to which options may be exercised shall be cumulative,
so that once the option shall become exercisable as to any shares it shall
continue to be exercisable as to said shares, until expiration or termination of
the option as provided in this Plan.

(b) NON-TRANSFERABILITY. Any option granted pursuant to this Plan shall not be
assignable or transferable other than by will or the laws of descent and
distribution or pursuant to a domestic relations order and shall be exercisable
during the optionee’s lifetime only by him or her.

8. TERMINATION OF OPTION RIGHTS.

(a) Except as otherwise specified in the agreement relating to an option, in the
event an optionee ceases to be a member of the Board for any reason other than
death or permanent disability, any then unexercised portion of options granted
to such optionee shall, to the extent not then vested, immediately terminate and
become void; any portion of an option which is then vested but has not been
exercised at the time the optionee so ceases to be a member of the Board may be
exercised, to the extent it is then vested, by the optionee within 90 days of
the date the optionee ceased to be a member of the Board; and all options shall
terminate after such 90 days have expired.



--------------------------------------------------------------------------------

4

 

(b) In the event that an optionee ceases to be a member of the Board by reason
of his or her death or permanent disability, any option granted to such optionee
shall be immediately and automatically accelerated and become fully vested and
all unexercised options shall be exercisable by the optionee (or by the
optionee’s personal representative, heir or legatee, in the event of death)
until the scheduled expiration date of the option.

9. EXERCISE OF OPTION. Subject to the terms and conditions of this Plan and the
option agreements, an option granted hereunder shall, to the extent then
exercisable, be exercisable in whole or in part by giving written notice to the
Company by mail or in person addressed to Citrix Systems, Inc., at its principal
executive offices, stating the number of shares with respect to which the option
is being exercised, accompanied by payment in full for such shares. Payment may
be (a) in United States dollars in cash or by check, (b) in whole or in part in
shares of the Common Stock of the Company already owned by the person or persons
exercising the option or shares subject to the option being exercised (subject
to such restrictions and guidelines as the Board may adopt from time to time),
valued at fair market value determined in accordance with the provisions of
paragraph 5 or (c) consistent with applicable law, through the delivery of an
assignment to the Company of a sufficient amount of the proceeds from the sale
of the Common Stock acquired upon exercise of the option and an authorization to
the broker or selling agent to pay that amount to the Company, which sale shall
be at the participant’s direction at the time of exercise. There shall be no
such exercise at any one time as to fewer than one hundred (100) shares or all
of the remaining shares then purchasable by the person or persons exercising the
option, if fewer than one hundred (100) shares. The Company’s transfer agent
shall, on behalf of the Company, prepare a certificate or certificates
representing such shares acquired pursuant to exercise of the option, shall
register the optionee as the owner of such shares on the books of the Company
and shall cause the fully executed certificate(s) representing such shares to be
delivered to the optionee as soon as practicable after payment of the option
price in full. The holder of an option shall not have any rights of a
stockholder with respect to the shares covered by the option, except to the
extent that one or more certificates for such shares shall be delivered to him
or her upon the due exercise of the option.

10. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION AND OTHER EVENTS. Upon the
occurrence of any of the following events, an optionee’s rights with respect to
options granted to him or her hereunder shall be adjusted as hereinafter
provided:

(a) STOCK DIVIDENDS AND STOCK SPLITS. If the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of options shall be appropriately increased or decreased
roportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.

(b) RECAPITALIZATION ADJUSTMENTS. If the Company is to be consolidated with or
acquired by another entity in a merger, sale of all or substantially all of the
Company’s assets or otherwise, each option granted under this Plan which is
outstanding but unvested as of the effective date of such event



--------------------------------------------------------------------------------

5

 

shall become exercisable in full thirty (30) days prior to the effective date of
such event. In the event of a reorganization, recapitalization, merger,
consolidation, or any other change in the corporate structure or shares of the
Company, to the extent permitted by Rule 16b-3 under the Securities Exchange Act
of 1934, adjustments in the number and kind of shares authorized by this Plan
and in the number and kind of shares covered by, and in the option price of
outstanding options under this Plan necessary to maintain the proportionate
interest of the optionee and preserve, without exceeding, the value of such
option, shall be made. Notwithstanding the foregoing, no such adjustment shall
be made which would, within the meaning of any applicable provisions of the
Internal Revenue Code of 1986, as amended, constitute a modification, extension
or renewal of any option or a grant of additional benefits to the holder of an
option.

(c) ISSUANCES OF SECURITIES. Except as expressly provided herein, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares subject to options.
No adjustments shall be made for dividends paid in cash or in property other
than securities of the Company.

(d) ADJUSTMENTS. Upon the happening of any of the foregoing events, the class
and aggregate number of shares set forth in paragraph 2 of this Plan that are
subject to options which previously have been or subsequently may be granted
under this Plan shall also be appropriately adjusted to reflect such events. The
Board shall determine the specific adjustments to be made under this paragraph
10 and its determination shall be conclusive.

11. RESTRICTIONS ON ISSUANCE OF SHARES. Notwithstanding the provisions of
paragraphs 4 and 9 of this Plan, the Company shall have no obligation to deliver
any certificate or certificates upon exercise of an option until one of the
following conditions shall be satisfied:

(a) The issuance of shares with respect to which the option has been exercised
is at the time of the issue of such shares effectively registered under
applicable Federal and state securities laws as now in force or hereafter
amended; or

(b) Counsel for the Company shall have given an opinion that the issuance of
such shares is exempt from registration under Federal and state securities laws
as now in force or hereafter amended; and the Company has complied with all
applicable laws and regulations with respect thereto, including without
limitation all regulations required by any stock exchange upon which the
Company’s outstanding Common Stock is then listed.

12. LEGEND ON CERTIFICATES. The certificates representing shares issued pursuant
to the exercise of an option granted hereunder shall carry such appropriate
legend, and such written instructions shall be given to the Company’s transfer
agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the Securities Act of 1933 or any state
securities laws.



--------------------------------------------------------------------------------

6

 

13. REPRESENTATION OF OPTIONEE. If requested by the Company, the optionee shall
deliver to the Company written representations and warranties upon exercise of
the option that are necessary to show compliance with Federal and state
securities laws, including representations and warranties to the effect that a
purchase of shares under the option is made for investment and not with a view
to their distribution (as that term is used in the Securities Act of 1933).

14. OPTION AGREEMENT. Each option granted under the provisions of this Plan
shall be evidenced by an option agreement, which agreement shall be duly
executed and delivered on behalf of the Company and by the optionee to whom such
option is granted. The option agreement shall contain such terms, provisions and
conditions not inconsistent with this Plan as may be determined by the officer
executing it.

15. TERMINATION AND AMENDMENT OF PLAN. Options may no longer be granted under
this Plan after September 28, 2005, and this Plan shall terminate when all
options granted or to be granted hereunder are no longer outstanding. The Board
may at any time terminate this Plan or make such modification or amendment
thereof as it deems advisable; PROVIDED, HOWEVER, that the Board may not,
without approval by the affirmative vote of the holders of a majority of the
shares of Common Stock present in person or by proxy and voting on such matter
at a meeting, (a) increase the maximum number of shares for which options may be
granted under this Plan (except by adjustment pursuant to Section 10), (b)
materially modify the requirements as to eligibility to participate in this
Plan, (c) materially increase benefits accruing to option holders under this
Plan or (d) amend this Plan in any manner which would cause Rule 16b-3 under the
Securities Exchange Act (or any successor or amended provision thereof) to
become inapplicable to this Plan; and PROVIDED FURTHER that the provisions of
this Plan specified in Rule 16b-3(c)(2)(ii)(A) (or any successor or amended
provision thereof) under the Securities Exchange Act of 1934 (including without
limitation, provisions as to eligibility, amount, price and timing of awards)
may not be amended more than once every six months, other than to comport with
changes in the Internal Revenue Code, the Employee Retirement Income Security
Act, or the rules thereunder. Termination or any modification or amendment of
this Plan shall not, without consent of a participant, affect his or her rights
under an option previously granted to him or her.

16. WITHHOLDING OF INCOME TAXES. Upon the exercise of an option, the Company, in
accordance with Section 3402(a) of the Internal Revenue Code, may require the
optionee to pay withholding taxes in respect of amounts considered to be
compensation includable in the optionee’s gross income.

17. COMPLIANCE WITH REGULATIONS. It is the Company’s intent that the Plan comply
in all respects with Rule 16b-3 under the Securities Exchange Act of 1934 (or
any successor or amended provision thereof) and any applicable Securities and
Exchange Commission interpretations thereof. If any provision of this Plan is
deemed not to be in compliance with Rule 16b-3, the provision shall be null and
void.



--------------------------------------------------------------------------------

7

 

18. GOVERNING LAW. The validity and construction of this Plan and the
instruments evidencing options shall be governed by the laws of the State of
Delaware, without giving effect to the principles of conflicts of law thereof.

Date Approved by Board of Directors of the Company: September 28, 1995

Date Approved by Stockholders of the Company: October 16, 1995

Date Amended and Restated by Board of Directors of the Company: July 26, 2001

Date of Second Amendment and Restatement by Board of Directors of the Company:
January 31, 2002